DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-6, and 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or render obvious the invention as essentially claimed.
Gaehwiler (US 5375621), Ghandhi (US 4416108), and Meisiek et al. (WO 2011/067035) were considered most pertinent to applicant's disclosure.  
Gaehwiler discloses a valve (figs. 1-2) comprising: a valve housing; a valve seat (51) arranged in the valve housing (41); a valve body holder (11, 12, 14) arranged in the valve housing and comprising at least one fluid-permeable flow opening (16); a valve body (30) arranged in the valve housing, wherein the valve body comprises: an envelope surface (31, 32) comprising a bell-shaped cross section contour (as seen in figs. 1-2) in a longitudinal direction of the valve body; the envelope surface comprising a guide region (32) configured to guide the valve body in a valve seat (51) and further comprising a sealing region (36) configured to contact fluid-tightly the valve seat, wherein the sealing region adjoins in the longitudinal direction the guide region (as seen in figs. 1-2); wherein the bell-shaped cross section contour in the longitudinal direction from the guide region to the sealing region is open at one side (end facing 12) and increases strictly monotonously (as seen in figs. 1-2); wherein the valve body is formed of a thermoplastic polyhalogen olefin (col. 6, ll. 50-col. 7, ll. 9); wherein the sealing region comprises a cone-shaped sealing section; wherein the valve is configured to be transferred by a displacement of the valve body in the longitudinal direction of the valve body from a closed state into an open state (as seen in figs. 1-2); wherein, in the open state of the valve, an axial end of the sealing region is in contact with the valve body holder (axial end of 36 would be on the side facing 13 due to the thickness of 31, and 31 is configured to rest on edges 13 in the open position, see col. 8, ll. 5-7); further comprising a centering grid (formed by 43) projecting radially away from the valve seat, wherein, in the open state of the valve, an axial end of the guide region (32) at least partially projects past the centering grid in a direction facing away from the valve body holder; wherein, in the closed state of the valve, a flow guiding region (44) of the valve body is at least partially in contact with the centering grid, and wherein the valve body holder further comprises at least one valve body holding arm (42) connected to the valve housing.
Ghandhi discloses a valve body (98, 100, 102, 108) for a valve, the valve body comprising: an envelope surface (98, 100, 102, 108) comprising a bell-shaped cross section contour (as seen in fig. 4) in a longitudinal direction of the valve body; the envelope surface comprising a guide region (108; col. 6, ll. 10-15 describes 108 as means for maintaining the proper relative position of the disc 100 on the seat 104) configured to guide the valve body in a valve seat (104) and further comprising a sealing region (102) configured to contact fluid-tightly the valve seat, wherein the sealing region adjoins in the longitudinal direction the guide region (as seen in fig. 4); wherein the bell-shaped cross section contour in the longitudinal direction from the guide region to the sealing region is open at one side (end at 100) and increases strictly monotonously (as seen in fig. 4).  However, Ghandhi does not disclose a material for the valve, and therefore does not disclose wherein the valve body is formed of a thermoplastic polyhalogeno.
Miesiek et al. teach polytetrafluoroethylene as a material used for a valve exposed to or handling fuel in a fuel tank (as is Ghandhi’s valve.
None of the prior art discloses or renders obvious wherein a thickness of the bell-shaped cross section contour is specifically in a range of 1/10 mm to 1 mm, wherein the cone-shaped sealing section comprises a cone angle in a range between 25 degrees and 65 degrees; and wherein the at least one valve body holding arm is connected by a snap connection to the valve housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753